Judgment unanimously affirmed. Memorandum: We conclude from our review of the record that the prosecutor’s opening statement complied with CPL 260.30 (3) (see, People v Adams, 139 AD2d 794, 795; People v Parker, 97 AD2d 620, 621). Further, though there were defects in the prosecutor’s opening statement, they did not so prejudice defendant as to require a new trial (see, *1034People v De Tore, 34 NY2d 199, 207-208, cert denied sub nom. Wedra v New York, 419 US 1025; People v Campos, 138 AD2d 500).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Oneida County Court, Darrigrand, J. — manslaughter, second degree; petit larceny.) Present — Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.